Name: Commission Regulation (EEC) No 2350/91 of 31 July 1991 amending Regulation (EEC) No 1589/87 on the sale by tender of butter to intervention agencies and repealing Regulation (EEC) No 1982/87 issuing the standing invitation to tender provided for in Council Regulation (EEC) No 777/87
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 2. 8 . 91 Official Journal of the European Communities No L 214/47 COMMISSION REGULATION (EEC) No 2350/91 of 31 July 1991 amending Regulation (EEC) No 1589/87 on the sale by tender of butter to intervention agencies and repealing Regulation (EEC) No 1982/87 issuing the standing invitation to tender provided for in Council Regulation (EEC) No 777/87 corresponding to the words 'agricultural conversion rate ; whereas the words 'representative rate' should accordingly be replaced by 'agricultural conversion rate' ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1630/91 (2), and in particular the first subparagraph of Article 7a ( 1 ) and (2) thereof, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1589/87 is hereby amended as follows : 1 . The first paragraph of Article 1 is replaced by the following : Provided the Commission has not observed that the condition laid down in Article 1 (3) of Regulation (EEC) No 1547/87 is fulfilled, the intervention agen ­ cies concerned shall buy in butter in accordance with the provisions of this Regulation . A notice of invitation to tender is published in the Annex to this Regula ­ tion ; 2. in Article 4, 'ECU 30' is replaced by 'ECU 40' ; 3 . in Article 7 (2), ' 14 days' is replaced by '21 days' ; 4 . in Article 11 , the words 'representative rate' are replaced by 'agricultural conversion rate'. Whereas Council Regulation (EEC) No 777/87 of 16 March 1987 modifying the intervention arrangements for butter and skimmed-milk poweder (3), as last amended by Regulation (EEC) No 1634/91 (4), lays down the criteria on the basis of which buying-in by tender of butter and skimmed-milk powder takes place and is suspended ; whereas it is necessary therefore to amend Article 1 of Regulation (EEC) No 1589/87 (5), as last amended by Regulation (EEC) No 891 /91 (6) ; whereas consequently Regulation (EEC) No 1982/87 Q, as amended by Regula ­ tion (EEC) No 335/91 (8), may be repealed ; Whereas Article 4 ( 1 ) of Regulation (EEC) No 1589/87 provides that tenderers must lodge a security of ECU 30 per tonne in order to guarantee, on the one hand, mainte ­ nance of tenders after the expiry of the final date for the submission of tenders and, on the other, delivery of the butter to the depot ; whereas the amount of that security has proved to be insufficient to ensure the fulfilment of the abovementioned primary requirements ; whereas it should therefore be increased ; Whereas Article 7 (2) sets out a period of 14 days follo ­ wing the expiry of the final date for the submission of tenders within which the butter accepted for intervention is to be delivered ; whereas in some cases this period is too short and should therefore be extended ; Whereas Article 11 specifies that the conversion into national currency is to be made using the green rate Article 2 The Annex to this Regulation is hereby added to Regula ­ tion (EEC) No 1589/87. Article 3 Regulation (EEC) No 1982/87 is hereby repealed. (') OJ No L 148 , 28 . 6. 1968 , p. 13 . (2) OJ No L 150, 15 . 6. 1991 , p. 19 . 0 OJ No L 78, 20. 3 . 1987, p. 10 . (4) OJ No L 150, 15 . 6. 1991 , p. 26 . 0 OJ No L 146, 6. 6 . 1987, p. 27. (6) OJ No L 90, 11 . 4. 1991 , p. 23. 0 OJ No L 187, 7 . 7. 1987, p. 7. (8) OJ No L 39, 13. 2 . 1991 , p. 16. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 214/48 2. 8 . 91Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission 2. 8 . 91 Official Journal of the European Communities No L 214/49 ANNEX Notice of invitation to tender for the sale of butter to intervention agencies In accordance with Commission Regulation (EEC) No 1 589/87 ('), the intervention agencies mentioned below hereby issue, provided the Commission has not observed that the condition laid down in Article 1 (3) of Regulation (EEC) No 1547/87 is fulfilled, an invitation to tender for the buying-in of butter. The detailed conditions for this procedure have been fixed by the intervention agencies in question. Inte ­ rested parties within the Community may take note thereof at one of the following addresses :  Office belge de 1 Ã ©conomie et de 1 agriculture , secteur « produits et industries agricoles et alimentaires », rue de TrÃ ªves 82, B- 1 040 Bruxelles (tÃ ©l . : (2) 230 17 40, tÃ ©lex : 24076/65567, tÃ ©lÃ ©fax : (2) 230 25 33) ; Belgische dienst voor bedrijfsleven en landbouw, sector landbouw- en voedingsprodukten en industrieÃ «n", Trierstraat 82, B- 1 040 Brussel (tel .: (32-2)230 17 40, telex : 24076/65567, telefax : (32-2)230 25 33);  EF-direktoratet, Frederiksborggade 18 , DK- 1 360 KÃ ¸benhavn K (tel . : (45) 33 92 70 00, telex : 15137 EFDIR DK, telefax : (45) 33 92 69 48) ;  Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt am Main 18 (Tel . : 49 691 56 40, Telex : 41 1727/41 1 156, Telefax : 49 691 56 47 90, Teletex : 699 07 32) ;  Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Ã Ã ¹Ã ±Ã Ã µÃ ¹Ã Ã ¯Ã Ã µÃ Ã  Ã Ã µÃ Ã Ã ³Ã ¹Ã ºÃ Ã ½ Ã Ã Ã ¿Ã Ã Ã ½Ã Ã Ã ½, (Ã ¥Ã Ã Ã Ã Ã ), Ã ¿Ã ´Ã Ã  Ã Ã Ã ±Ã Ã ½Ã Ã ½ 241 , GR-Ã SÃ ®Ã ½Ã ± [Ã ¤Ã ·Ã ».: (30-1)862 64 15/865 64 39, Ã ¤Ã ­Ã »Ã µÃ ¾ : 221738];  Servicio nacional de productos agrarios (SENPA), calle Beneficencia 8 , E-28004 Madrid [tel . : (34-1)347 65 00/347 63 10, tÃ ©lex : 41818/23427 SENPA E, telefax : (34-1)521 98 32/522 43 87];  Office national interprofessionnel du lait et des produits laitiers (Onilait), Division commerciale et technique de la sociÃ ©tÃ © Interlait, 28 , boulevard de Grenelle, F-75737 Paris Cedex 15 [tÃ ©l : (33-1 ) 40 58 70 00, tÃ ©lex : 206652, tÃ ©lÃ ©fax : (33-1 ) 45 79 28 49] ;  Department of Agriculture and Food, Intervention Unit, Agriculture House, Kildare Street, IRL-Dublin 2 (tel . : (353-1 ) 78 90 1 1 , telex : 93607 agri-el , telefax : (353-1 ) 61 62 63) ;  Azienda di Stato per gli interventi nel mercato agricolo (AIMA), Via Palestro 81 , 1-00198 Roma, [tel . : (39-6)647 49 91 , telex : 613003/620331 AIMA (I), telefax : (39-6)445 39 40];  Service d'Ã ©conomie rurale, section de l'Ã ©conomie laitiÃ ¨re, 115, rue de Hollerich, L- 1 74 1 Luxembourg [tÃ ©l .: (352)47 84 17, tÃ ©lex : 2537 AGRIM LU, tÃ ©lÃ ©fax : (352)49 16 19]; (') OJ No L 146, 6 . 6. 1987, p. 27. No L 214/50 2. 8 . 91Official Journal of the European Communities  Voedselvoorzienings In- en Verkoopbureau, Burgemeester Kessenplein 3, NL-6431 KM Hoensbroek (tel.: (31-45)23 83 83, telex : 56396, telefax : (31-45)22 27 35);  Instituto Nacional de IntervenÃ §Ã £o e Garantia AgrÃ ­cola (INGA) Rua Camilo Castelo Branco, 45-2? P- 1 000 Lisboa [telefone : (351-1)53 71 72, telex : 66209 INGA P, telefax : (351-1 ) 53 32 51 ] ;  Intervention Board, Lifestock Products Division, Branch A, PO Box 69, Fountain House, 2 Queens Walk, UK-Reading Berks, RG1 7QW (tel : (44-734) 58 36 26, telex : 848302 (IBAPRG G), telefax : (44-734) 56 67 50, ext. 2370).